Citation Nr: 1226990	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-46 643	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for sleep disorder.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2009 rating decisions of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2008 rating decision, in pertinent part, granted service connection for erectile dysfunction and assigned an initial noncompensable evaluation, effective September 14, 2007; and denied entitlement to service connection for diabetic retinopathy; and found that new and material evidence had not been submitted to reopen a claim for service connection for a sleep disorder.  In October 2009, the RO granted service connection for diabetic retinopathy.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, submitted a statement in which he withdrew his appeal on all pending issues.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals with respect to the issues of whether new and material evidence has been submitted to reopen the claim for service connection for sleep disorder and service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204(a).  

In a statement correspondence dated July 2012, the Veteran's representative indicated that the Veteran wished to withdraw all pending appeals.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed without prejudice.



ORDER

The appeal on the issue of service connection for sleep disorder is dismissed.

The appeal on the issue of entitlement to an initial compensable evaluation for erectile dysfunction is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


